MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   Feb 18 2016, 8:34 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Andrea L. Ciobanu                                        Stephen R. Lewis
Alex Beeman                                              Indianapolis, Indiana
Ciobanu Law, P.C.
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Angela K. Scanlon,                                       February 18, 2016
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         49A02-1507-DR-731
        v.                                               Appeal from the Marion Superior
                                                         Court
Stephen L. Scanlon,                                      The Honorable Cynthia J. Ayers,
Appellee-Petitioner.                                     Judge;
                                                         Mark F. Renner, Commissioner
                                                         Trial Court Cause No.
                                                         49D04-0302-DR-240



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1507-DR-731 | February 18, 2016        Page 1 of 5
[1]   Angela K. Scanlon (Angela) appeals the trial court’s denial of her motion to

      correct errors. As we find no abuse of discretion in the trial court’s denial, we

      affirm.


                                 Facts and Procedural History
[2]   Angela and Stephen L. Scanlon (Stephen) were divorced in 2003. Angela

      received physical custody of both minor children. Thereafter, Angela and the

      older child began having disagreements, so Angela and Stephen agreed that

      child should reside with Stephen, while Angela would retain physical custody

      of the younger child. However, they were unable to come to an agreement

      regarding the financial implications of that change of custody.


[3]   On February 10, 2015, the court held a hearing regarding custody and child

      support, at which Angela represented herself. Stephen offered a child support

      worksheet for each child that represented his self-employed income was

      $1,530.00 per week. Angela challenged the worksheets on the bases that she

      believed the health insurance rate was incorrect and that the income

      information for Stephen was based on his 2013 taxes. The court clarified for

      her that she would have a chance to testify as to those matters; however, Angela

      did not offer any such testimony. Stephen’s income was supported by his

      financial declaration and his testimony in which Stephen stated his 2014

      income was “roughly the same” as his 2013 income. (Tr. at 23.) Angela did

      not introduce an alternate child support worksheet and she testified she could

      not provide the correct health insurance rate because she “misplaced the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-DR-731 | February 18, 2016   Page 2 of 5
      document with the insurance.” (Id. at 19.) Angela did not produce any other

      documentary evidence at the hearing.


[4]   On February 17, 2015, the court entered Findings and Order on Petition to

      Modify Child Custody and Child Support. The court found Stephen’s weekly

      income to be $1,530 and Angela’s to be $549.00. The court ordered Stephen’s

      child support obligation for the younger child to be $171.00 per week and

      Angela’s child support obligation for the older child to be $53.00 per week. The

      result is a net child support order for Stephen to pay $118.00 per week.

      However, because he had been paying $280.00 per week for both children

      during the pendency of the modification proceedings, he had accrued a credit

      and the court ordered that to be repaid to him over the next 135 weeks by his

      payment of child support in the amount of $90.00 per week.


[5]   On March 19, 2015, Angela, represented by counsel, filed a verified motion to

      correct errors. The court conducted a hearing. Finding no newly discovered

      evidence that would justify recalculating support, the court denied Angela’s

      motion as it pertains to the child support.


                                     Discussion and Decision
[6]   Angela asserts the trial court abused its discretion in denying her motion to

      correct errors because it used an erroneous value for Stephen’s weekly gross

      income. “A trial court has wide discretion to correct errors, and we will reverse

      only for an abuse of that discretion.” Kashman v. Haas, 766 N.E.2d 417, 419

      (Ind. Ct. App. 2002). “An abuse of discretion occurs when the trial court’s

      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-DR-731 | February 18, 2016   Page 3 of 5
      action is against the logic and effect of the facts and circumstances before it and

      the inferences that may be drawn therefrom.” Id.


[7]   “The determination of the amount of child support is committed to the trial

      court’s discretion and will not be overturned unless it is clearly erroneous.”

      Skinner v. Skinner, 644 N.E.2d 141, 146 (Ind. Ct. App. 1994). “A child support

      order is clearly erroneous if it is clearly against the logic and effect of the facts

      and circumstances that were before the trial court.” Id.


[8]   Angela argues the trial court erred by not requiring Stephen’s income be based

      on a calculation of “gross receipts minus ordinary and necessary expenses.”

      (Appellant’s Br. at 12 citing Child Supp. G. 3(A)(2).) However, Angela did not

      raise this argument at the final hearing, and thus she may not now raise it on

      appeal. See Lazzell v. Indiana Family & Soc. Servs. Admin., 775 N.E.2d 1113, 1119

      (Ind. Ct. App. 20002) (party may not raise argument on appeal that was not

      raised at trial). At the hearing to determine child support, Angela did not

      present any evidence contrary to Stephen’s testimony and financial declaration.

      Those pieces of evidence were consistent with one another and with the income

      assigned to Stephen by the trial court. As the court’s finding was supported by

      the evidence, Angela has not demonstrated the court made an error that should

      have been corrected. See, e.g., Ratliff v. Ratliff, 804 N.E.2d 237, 246 (Ind. Ct.

      App. 2004) (affirming court’s finding of income where income supported by

      evidence in the record).




      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-DR-731 | February 18, 2016   Page 4 of 5
[9]    At the hearing on the motion to correct error, Angela attempted to introduce

       into evidence alternate child support worksheets and copies of Stephen’s 2013

       taxes. A motion to correct error can be used to address “[n]ewly discovered

       material evidence . . . capable of production within thirty (30) days of final

       judgment which, with reasonable diligence, could not have been discovered and

       produced at trial.” Ind. Trial Rule 59(A)(1). However, these exhibits all could

       have been produced at the February 10, 2015, hearing. Therefore, we cannot

       say the court abused its discretion by refusing to reconsider its order on the

       basis of new evidence. See Hawkins v. Cannon, 826 N.E.2d 658, 664 (Ind. Ct.

       App. 2005) (no error in denial of motion to correct error when evidence could

       have been discovered and produced at trial with due diligence), trans. denied.


                                                 Conclusion
[10]   As Angela has not demonstrated the court abused its discretion in denying her

       motion to correct error, we affirm.


[11]   Affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1507-DR-731 | February 18, 2016   Page 5 of 5